ACCEPTED
                                                                                        03-14-00635-CV
                                                                                               4254313
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   2/23/2015 9:08:18 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               No. 03-14-00635-CV

                                                                     FILED IN
                                                              3rd COURT OF APPEALS
           IN THE THIRD COURT OF APPEALS OF                  TEXASAUSTIN, TEXAS
                                                              2/23/2015 9:08:18 PM
                                                                JEFFREY D. KYLE
                                                                      Clerk
Michael Leonard Goebel and all other occupants of 207 Cazador Drive
                            Appellant

                                            v.

                         Sharon Peters Real Estate, Inc.
                                  Appellees


      Appeal from the County Court at Law 2 Hays County, Texas
                      Trial Court No. 14-0385-C


                            BRIEF OF APPELLANT


                                                 David Rogers
                                                 Texas Bar No. 24014089
                                                 Law Office of David Rogers
                                                 1201 Spyglass Suite 100
                                                 Austin, TX 78746
                                                 Matthew Wilson
                                                 Texas Bar No. 24079588
                                                 Telephone: (512) 923-1836
                                                 Fax: (512) 201-4082

                                                 ATTORNEYS FOR APPELLANT



                  ORAL ARGUMENT NOT REQUESTED




Goebel v. Sharon Peters Real Estate, Inc.                                p.     i
                               No. 03-14-00635-CV


           IN THE THIRD COURT OF APPEALS OF TEXAS


Michael Leonard Goebel and all other occupants of 207 Cazador Drive
                            Appellant

                                            v.

                         Sharon Peters Real Estate, Inc.
                                  Appellees


      Appeal from the County Court at Law 2 Hays County, Texas
                      Trial Court No. 14-0385-C


                            BRIEF OF APPELLANT


                                                 David Rogers
                                                 Texas Bar No. 24014089
                                                 Law Office of David Rogers
                                                 1201 Spyglass Suite 100
                                                 Austin, TX 78746
                                                 Matthew Wilson
                                                 Texas Bar No. 24079588
                                                 Telephone: (512) 923-1836
                                                 Fax: (512) 201-4082

                                                 ATTORNEYS FOR APPELLANT



                  ORAL ARGUMENT NOT REQUESTED



Goebel v. Sharon Peters Real Estate, Inc.                                p. ii
                 IDENTITY OF PARTIES AND COUNSEL
APPELLANT:

Dr. Michael Goebel

COUNSEL:

David Rogers
SBN 24014089
Law Office of David Rogers
1201 Spyglass Suite 100
Austin, TX 78746
(512) 923-1836
(512) 201-4082 [Facsimile]
DARogers@aol.com

Matthew Wilson
SBN 24079588
1201 Spyglass Suite 100
Austin, TX 78746
(512) 923-1836
(512) 201-4082 [Facsimile]
MWilson@MatthewWilsonLaw.com

APPELLEES:

Sharon Peters Real Estate, Inc.

COUNSEL:

The J. Hyde Law Office, PLLC
Dr. J. Hyde
111 E. 17th Street #12015
Austin, Texas 78711
Phone: (512) 200-4080
Fax: (512) 582-8295
Attorney for the corporation, Sharon Peters Real Estate, Inc.




Goebel v. Sharon Peters Real Estate, Inc.                       p. iii
TABLE OF CONTENTS



Identity of Parties and Counsel……………………………………………..iii

Table of Contents…………………………………………………………...iv

Index of Authorities……………………………………………………........v

Statement of the Case……………………………………………………….1

Statement on Oral Argument………………………………………………..1

Issues Presented……………………………………………………………..2

Argument & Authorities…..………………………………………………....2

Prayer…….…..……………………………………………….......................6




Goebel v. Sharon Peters Real Estate, Inc.          p. iv
                          INDEX OF AUTHORITIES
FEDERAL CASES
See Gandy Nursery, Inc. v. U.S., 318 F.3d 631, 636 (5th Cir. 2003)………6
Hospitality House, Inc. v. Gilbert, 298 F.3d 424, 429 (5th Cir. 2002)…….6
Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583, 143
L. Ed. 2d 760, 119 S. Ct. 1563 (1999)………………………………….….6
Exelon Wind 1, L.L.C. v. Nelson, 766 F.3d 380 (5th Cir. 2014)……………7


TEXAS COURTS OF APPEAL
Myrad Props. v. LaSalle Bank Nat'l Ass'n, 252 S.W.3d 605, 607,
(Tex. App.—Austin 2008)…………………………………………………3
Green Oaks, Ltd. v. Cannan, 749 S.W.2d 128, 130, 1987
Tex. App. LEXIS 9289, 5 (Tex. App. San Antonio 1987)………...3, 11, 12
Parham Family L.P. v. Morgan, 434 S.W.3d 774, 791, 2014
Tex. App. LEXIS 5930, 42 (Tex. App. Houston 14th Dist. 2014)…….3, 12
Dormady v. Dinero Land & Cattle Co., 61 S.W.3d 555, 557
(Tex. App.--San Antonio 2001, pet. dism'd)…………………………....4, 9
Rice v Pinney, 51 S.W.3d 705, at 708-709 (Tex. App.--Dallas 2001)…….4
State v. Jones, 220 S.W.3d 604, 607 (Tex. App.—Texarkana 2007, no
pet.)……………………………………………………………………..8, 15
Accord, Winrock Houston Assocs. Ltd. Partnership v. Bergstrom, 879
S.W.2d 144, 150, 1994 Tex. App. LEXIS 1034, 15
(Tex. App. Houston 14th Dist. 1994)…………………………………..8, 15
Volume Millwork, Inc. v. W. Houston Airport Corp., 2006 Tex. App.
LEXIS 6907, 17 (Tex. App.--Houston [1st] Aug. 3, 2006……………...8, 16
Wetsel v. Ft. Worth Brake, Clutch & Equipment, Inc.,
780 S.W.2d 952, 954 (Tex. App.--Fort Worth 1989)…………………..9, 16
Adams v. Ross, 2013 Tex. App. LEXIS 2974, 6-7, 2013 WL 1183297
(Tex. App.--Houston [1st] Mar. 21, 2013)……………………………....9, 16
Stegall v. Cameron, 601 S.W.2d 771, 773, 1980 Tex. App.
LEXIS 3536, 3-6 (Tex. Civ. App.--Dallas 1980)……………………….9, 16
Scott v. Hewitt, 127 Tex. 31, 90 S.W.2d 816, 818-819 (1936)……………10
Mitchell v. Armstrong Capital Corp., 911 S.W.2d 169, 171
(Tex. App.—Houston[1st Dist.] 1995……………………………………..10
Rice v. Pinney, 51 S.W.3d 705, 709 (Tex. App.—Dallas 2001, no pet.)…10
O'Brian v. First State Bank, 1996 Tex. App. LEXIS 4099
(Tex.App. – Austin 1996)…………………………………………………11
Missouri City v. Senior, 583 S.W.2d 444, 446
(Tex.App. – Houston [1st Dist] 1979)……………………………………..11

Goebel v. Sharon Peters Real Estate, Inc.                             p. v
Yarbrough v. Household Fin. Corp. III, 2015 Tex. App.
LEXIS 212 (Tex. App.—Houston [14th])………………………………….13
Chinyere v. Wells Fargo Bank, N.A., 2012 Tex. App. LEXIS 5678,
(Tex.App. Houston [1st Dist.]………………………………………...14, 16
Yarto & DTRJ Invs., L.P. v. Gilliland, 287 S.W.3d 83, 89
(Tex. App.-Corpus Christi 2009, no pet.)…………………………….….16

CODES
TEX. PROP. CODE § 92.009……………………………………………..…9

RULES
TEX. R. APP. P. 39.1……………………………………………………….1

TEX. R. CIV. P. 746…………………………………………………..4, 10

TEX. R. APP. PROC 25.1(a)-(b)…………………………………………….5

Texas Rule of Civil Procedure 506.1(b)……………………………....7, 15

Texas Rule of Civil Procedure 510.9 (a)………………………………….8

TEXAS R. CIV. PRO. 510.8(d)(3)…………………………………………...9

Texas R. Civ. Pro. 510.9 (c) (5)………………………………………..9, 15




Goebel v. Sharon Peters Real Estate, Inc.                  p. vi
TO THE HONORABLE THIRD DISTRICT COURT OF APPEALS:

       Appellant, Dr. Michael Goebel, hereby pleads that the honorable

Court of Appeals reverse the judgment of the Hays County Court at Law #1

and remand for further proceedings, and in support of this motion he shows

the Court:

                              Statement of the Case


1.01. Appellant is Dr. Michael Goebel (hereinafter “Goebel” or

“Appellant”).

1.02. Appellee is Sharon Peters Real Estate, Inc. (hereinafter “SPRE” or

“Appellee”).

1.03. This is an appeal of a Judgment entered August 11, 2014 by the Hays

County Court at Law Number 2.

1.04. The case was resolved at trial before the County Court at Law,

Honorable Linda A. Rodriguez presiding.

1.05. Appellees filed suit against Appellant seeking possession of the home

at 207 Cazador Drive, San Marcos, Texas.

                     Statement Regarding Oral Argument


2.01. Appellant believes that this brief and record adequately presents the

facts and legal arguments involved in this appeal and that oral argument

would not aid the decisional process significantly. See TEX. R. APP. P. 39.1.

Goebel v. Sharon Peters Real Estate, Inc.                                       1
Should the Court conclude that oral argument would be helpful, however,

Appellant stands ready and requests the opportunity to participate.

                                  Issues Presented


3.01. Did the Hays County Court have jurisdiction over the cause when no

appeal bond was timely filed with the Hays County Justice of the Peace

Court?

                                            Facts


4.01. Dr. Goebel purchased the property from the previous owner in

January of 2005, 1 with a loan from Lehman Bros. Bank, FSB.2

4.02. The actual owner of the Note at all relevant times was either Lehman

Bros. Bank, FSB or Structured Adjustable Rate Mortgage Loan Trust

Mortgage Pass-Through Certificates, Series 2005-6XS, whose trustee was

variously LaSalle National Bank, Bank of America, or U.S. Bank. At no

time was Aurora Loan Services, LLC (“Aurora”) or Nationstar the owner of

the Note, nor was Nationstar the “mortgage servicer” authorized the

foreclose on the property under Texas Property Code Chapter 51. This is


1
  See General Warranty Deed, CR at 299 to 300.
2
  Lehman Bros. Bank, FSB was one of the first lenders to go under in the
Great Recession. Lehman Bros. Bank, FSB ceased business operations in
the fall of 2008, in the largest bankruptcy in American history. Its
constituent parts were acquired by a variety of entities in fall of 2009 as one
of the first dominoes in the great bank collapse of that year.

Goebel v. Sharon Peters Real Estate, Inc.                                         2
important, because, as the Third Court of Appeals recently stated,

“noncompliance          with      these     requirements   can    render     a

foreclosure sale void.” Myrad Props. v. LaSalle Bank Nat'l Ass'n, 252
S.W.3d 605, 607, (Tex. App.—Austin 2008).

4.03. Nationstar initiated foreclosure proceedings in 2013.                The

Foreclosure sale occurred September 3, 2013, approximately two and a half

hours after the Honorable Judge Bill Henry had signed a temporary

restraining order,3 and approximately two hours after Mr. Goebel paid the

required bond to the District Clerk.


3
  CR at 344 to 348 Though Sharon Peters Real Estate, Inc. complains bitterly
about the mistaken language in the TRO suggesting the TRO is valid for 60
days, in violation of the statutory 14 day limit on a TRO, that defect does not
vitiate the TRO. “Judgments which are rendered without observance of
statutory requirements which are purely procedural are not void, however
irregular or erroneous they may be.” Ex parte Coffee, 328 S.W.2d 283, 291
(Tex. 1959). (internal citations omitted.) Peters Real Estate may also
complain of other procedural defects, but “[w]hen a Texas court issues an
order, the order must be obeyed, even if it was issued in a flagrantly
erroneous manner. The violation of a restraining order will be excused only
if the order was ‘absolutely void.’ An order is absolutely void if the court
that issued it lacked the jurisdiction needed to do so. This Court already
decided that the court that issued the TRO had jurisdiction. The order was
not, therefore, absolutely void and those persons bound by it had no choice
but to obey.” Green Oaks, Ltd. v. Cannan, 749 S.W.2d 128, 130, 1987 Tex.
App. LEXIS 9289, 5 (Tex. App. San Antonio 1987) (internal citations
omitted.) Any sale in violation of a TRO is void. See Parham Family L.P.
v. Morgan, 434 S.W.3d 774, 791, 2014 Tex. App. LEXIS 5930, 42 (Tex.
App. Houston 14th Dist. 2014) (“The trial court had already held the
attempted correction deed of September 22, 2011, void as a violation of the
court's injunction.”)

Goebel v. Sharon Peters Real Estate, Inc.                                     3
4.04. Subsequent to the Nationstar foreclosure, Nationstar purportedly sold

the property, through the Auction.com website, to Sharon Peters Real Estate,

Inc.

4.05. On April 11, 2014, Sharon Peters Real Estate, Inc., filed suit seeking

possession of Goebel’s home on Cazador Dr. in San Marcos.

4.06. On May 7, 2014, Dr. Goebel filed a suit contesting title, docketed in

the 274th District Court as 14-0878.

4.07. On May 8, 2014, the Honorable Judge Hernandez dismissed the

forcible detainer suit, finding that the title questions raised in the District

Court suit were so intertwined as to deprive the justice court of lack of

jurisdiction.4 Also on May 8, 2014, Sharon Peters Real Estate, Inc. filed a

notice of appeal, wherein it stated “The Court set a bond amount of zero

dollars ($0). Accordingly, Plaintiff has not filed a bond or made a cash

deposit.” The Court in its May 8, 2014 order did not specifically set a bond




4
  Dormady v. Dinero Land & Cattle Co., 61 S.W.3d 555, 557 (Tex. App.--
San Antonio 2001, pet. dism'd). (“If the question of title is so intertwined
with the issue of possession, then possession may not be adjudicated without
first determining title.”) See also Rice v Pinney, 51 S.W.3d 705, at 708-
709 (Tex. App.--Dallas 2001) (“Moreover, in an action for forcible detainer,
"’he merits of the title shall not be adjudicated.’ TEX. R. CIV. P. 746.
Accordingly, notwithstanding its grant of general jurisdiction, a statutory
county court has no jurisdiction to adjudicate title to real estate in a de novo
trial following an appeal of a forcible detainer suit from justice court.”)

Goebel v. Sharon Peters Real Estate, Inc.                                         4
amount at zero. The Justice Court in its initial order did not set a bond

amount at all.5

4.08. Sharon Peters Real Estate, Inc. appealed its loss in the case to the

County Court at Law. It did not file a bond until May 19, 2014, 11 days

after the order of possession had been signed.

4.09. On September 18, 2014, the Honorable County Court Judge signed an

order granting Sharon Peter’s Real Estate’s Traditional Motion for Summary

Judgment.

4.010. On September 29, 2014, Dr. Goebel filed notice of Appeal with the

County Court.

4.011. On October 6, 2014, the 3rd Court of Appeals sent notice to counsel

for both sides that the court had assigned a cause number for the appeal –

Court of Appeals Number: 03-14-00635-CV. On October 9, 2014, the

Defendant paid the filing fee to the 3rd Court of Appeals.

4.012. After Dr. Goebel’s appeal had been perfected by filing,6 Defendant

received a “Writ of Possession” on his door on October 20, 2014, setting the

date of execution for October 22, 20147.




5
 On May 19, 2014, the justice court set the bond at $3,000.00. CR at 7 to 12
6
 “[A]n appeal is perfected when a written notice is filed with the trial court
… [t]he filing of a notice of appeal invokes the appellate court’s jurisdiction

Goebel v. Sharon Peters Real Estate, Inc.                                     5
4.013. On October 24, 2014, Dr. Goebel lost possession, following a hearing

at the County Court at Law #2 seeking to recall the writ.

4.014.

                       ARGUMENT & AUTHORITIES


   Sharon Peters Real Estate, Inc., failed to timely file an appeal bond

from the Justice Court, and having failed to perfect its appeal, failed to

                 vest jurisdiction in the County Court at Law.


5.01. Courts review subject matter jurisdiction de novo as a question of law.

See Gandy Nursery, Inc. v. U.S., 318 F.3d 631, 636 (5th Cir. 2003) (citing In

re Canion, 196 F.3d 579, 584 (5th Cir.2002)). Examination of subject-

matter jurisdiction is each federal court’s first obligation. In Hospitality

House, Inc. v. Gilbert, 298 F.3d 424, 429 (5th Cir. 2002), the United States

Fifth Circuit Court held:

          . . . as the Supreme Court has stated: "On every writ of error or
         appeal, the first and fundamental question is that of jurisdiction,
         first, of this court, and then of the court from which the record
         comes. This question the court is bound to ask and answer for
         itself, even when not otherwise suggested." (Emphasis added)
5.02. Hospitality House cited Steel Co. v. Citizens for a Better Env't, 523
U.S. 83, 94, 140 L. Ed. 2d 210, 118 S. Ct. 1003 (1998) (internal quotations

over all parties to the trial court’s judgment or order appealed from….” TEX.
R. APP. PROC 25.1(a)-(b).
7
  CR at 462

Goebel v. Sharon Peters Real Estate, Inc.                                      6
and citation omitted) for the proposition, and Ruhrgas AG v. Marathon Oil

Co., 526 U.S. 574, 583, 143 L. Ed. 2d 760, 119 S. Ct. 1563 (1999)

("Subject-matter delineations must be policed by the courts on their own

initiative even at the highest level.").     Thus, "the Supreme Court has

repeatedly affirmed that federal courts have an independent obligation to

determine their own subject-matter jurisdiction." Exelon Wind 1, L.L.C. v.

Nelson, 766 F.3d 380 (5th Cir. 2014) (citing Henderson ex rel. Henderson v.

Shinseki, 131 S. Ct. 1197, 1202, 179 L. Ed. 2d 159 (2011); Arbaugh, id.;

Steel Co., id.

5.03. “[A]n appeal is perfected when a written notice is filed with the trial
court … [t]he filing of a notice of appeal invokes the appellate court’s
jurisdiction over all parties to the trial court’s judgment or order appealed
from….” TEX. R. APP. PROC 25.1(a)-(b). The written notice of appeal was
filed with the trial court on September 29, 2014. See Attached Exhibit D,
Notice of Appeal.
5.04. The County Court at Law lacked jurisdiction because no bond was

timely paid from the justice court. Texas Rule of Civil Procedure 506.1(b)

requires a losing plaintiff post a $500 appeal bond.


       TRCP 506 Appeal
       506.1 Appeal. …
       (b) Amount of Bond; Sureties; Terms. A plaintiff must file a
       $500 bond. A defendant must pay a bond in an amount equal to
       twice the amount of the judgment. The bond must be supported


Goebel v. Sharon Peters Real Estate, Inc.                                       7
       by a surety or sureties approved by the judge. The bond must
       be payable to the appellee and must be conditioned on the
       appellant’s prosecution of its appeal to effect and payment of
       any judgment and all costs rendered against it on appeal.


5.05. No bond was posted by Sharon Peters Real Estate within the 5 day

period set for file an appeal bond in eviction cases by Texas Rule of Civil

Procedure 510.9 (a).8

5.06. TRCP 510. Eviction Cases


       510.9 Appeal.
       (a) How Taken; Time. A party may appeal a judgment in an
       eviction case by filing a bond, making a cash deposit, or filing a
       sworn statement of inability to pay with the justice court within
       5 days after the judgment is signed.
5.07. These facts are uncontested. As a result, the County Court lacked

jurisdiction to issue the attached order granting possession. “Failure to file

[an eviction] appeal bond in a timely manner is jurisdictional; absent such a

timely filing, the county court is without jurisdiction to hear the case.” State

v. Jones, 220 S.W.3d 604, 607 (Tex. App.—Texarkana 2007, no pet.), citing

RCJ Liquidating Co. v. Village, Ltd., 670 S.W.2d 643, 644 (Tex. 1984).

Accord, Winrock Houston Assocs. Ltd. Partnership v. Bergstrom, 879


8
  The order from the Justice Court was filed May 8, 2013, and the notice of
appeal was also filed on May 8, 2013. The Notice contained an admission
that no bond was paid with the filing of the notice. Bond in the amount of
$3,000 was paid on or about May 19, 2014. CR at 7 to 12

Goebel v. Sharon Peters Real Estate, Inc.                                     8
S.W.2d 144, 150, 1994 Tex. App. LEXIS 1034, 15 (Tex. App. Houston 14th

Dist. 1994), Volume Millwork, Inc. v. W. Houston Airport Corp., 2006 Tex.

App. LEXIS 6907, 17 (Tex. App.--Houston [1st] Aug. 3, 2006; Wetsel v. Ft.

Worth Brake, Clutch & Equipment, Inc., 780 S.W.2d 952, 954 (Tex. App.--

Fort Worth 1989); Adams v. Ross, 2013 Tex. App. LEXIS 2974, 6-7, 2013
WL 1183297 (Tex. App.--Houston [1st] Mar. 21, 2013), Stegall v. Cameron,

601 S.W.2d 771, 773, 1980 Tex. App. LEXIS 3536, 3-6 (Tex. Civ. App.--

Dallas 1980).

5.08. Thereafter, a writ of possession could not lawfully be issued. TEXAS
R. CIV. PRO. 510.8(d)(3): “A writ of possession must not issue is an appeal is
perfected and, if applicable, rent is paid into the registry, as required by
these rules.” As there is no rental contract, there is no rent required by the
rules. Payment of rent is only required in non-payment of rent appeals.
Texas R. Civ. Pro. 510.9 (c) (5).
5.09. A writ was nonetheless issued thereafter, and was executed on
October 24, 2014. SHARON PETERS REAL ESTATE, INC. took
possession of 207 CAZADOR DRIVE SAN MARCOS, TX 78666 at that
time.
5.010. As the writ issued in defiance of TEXAS R. CIV. PRO. 510.8(d)(3), the
writ was unlawfully issued, and Michael Goebel is therefore entitled to a
writ of re-entry under TEX. PROP. CODE § 92.009.
5.011. A forcible detainer is a procedure to determine the right to immediate

possession of real property. Dormady v. Dinero Land & Cattle Co., 61



Goebel v. Sharon Peters Real Estate, Inc.                                        9
S.W.3d 555, 557 (Tex. App. –San Antonio 2001, pet. dism’d w.o.j.). The

forcible detainer cause of action was created to provide a speedy, simply,

and inexpensive means to obtain possession without the necessity of a more

expensive suit on the title. Scott v. Hewitt, 127 Tex. 31, 90 S.W.2d 816, 818-

819 (1936). The only issue in a forcible detainer action is which party has

the right to immediate possession of the property; the merits of the title shall

not be adjudicated See Tex. R. Civ. P. 746; Mitchell v. Armstrong Capital

Corp., 911 S.W.2d 169, 171 (Tex. App.—Houston[1st Dist.] 1995, writ

denied). To prevail in such an action, a plaintiff is not required to prove title,

but is only required to show sufficient evidence of ownership to demonstrate

a superior right to immediate possession. Rice v. Pinney, 51 S.W.3d 705,

709 (Tex. App.—Dallas 2001, no pet.). The justice courts and the county

courts at law are only deprived of jurisdiction to adjudicate a forcible

detainer action if the question of title is so intertwined with the issue of

possession that possession may not be adjudicated without first determining

title. Mitchell, 911 S.W.2d at 171.

5.012. Plaintiff’s contention that Sharon Peters owns the property is factually

and demonstrably incorrect. The District Court for Hays County Texas, the

Hon. Bill Henry issued an order enjoining the sale of the disputed property

nearly two hours prior to Nationstar purporting to conduct the enjoined



Goebel v. Sharon Peters Real Estate, Inc.                                       10
foreclosure. The sale was void ab initio.

5.013. Judge Henry’s temporary restraining order was attached as Exhibit B9

to Defendant’s Response to Plaintiff’s Motion for Summary Judgment. “A

foreclosure sale made in violation of an injunction is void and transfers no

title. The remedy for violation of an injunction preventing the sale of land is

to set aside the sale.” O'Brian v. First State Bank, 1996 Tex. App. LEXIS

4099 (Tex.App. – Austin 1996) (citing Ford v. Emerich, 343 S.W.2d 527,

531 (Tex. Civ. App.--Houston 1961, writ ref'd n.r.e.) (where trustee's deed is

absolutely void, suit at law in trespass to try title may be maintained to

recover land without setting deed aside). Nationstar’s foreclosure sale of

Dr. Goebel’s homestead was made in violation of this injunction and was

therefore void. No title was transferred.

5.014. Plaintiff’s right to possession is tied to a dispute over the title to the

property. From the moment the Defendant’s Cash Bond was filed,

Nationstar’s foreclosure was void ab initio and any action subsequent

thereto, i.e., Plaintiff’s forcible detainer action on the disputed property is

also void ab initio. See Green Oaks, Ltd. v. Cannan, 749 S.W.2d 128, 130

(Tex.App. – San Antonio 1987) “When a Texas court issues an order, the

order must be obeyed, even if it was issued in a flagrantly erroneous


9
    CR at 261 to 263

Goebel v. Sharon Peters Real Estate, Inc.                                           11
manner.”; Missouri City v. Senior, 583 S.W.2d 444, 446 (Tex.App. –

Houston [1st Dist] 1979).

5.015. Further, since rightful title is a condition precedent, there is no

tenancy at sufferance. The tenancy at sufferance language is conditioned

upon a valid (not void) foreclosure, and is conditional language in the deed

of trust. The condition precedent must be proved and cannot be proved

except by trying title. A trustee’s sale in violation of an injunction is void,

as though it never happened.10 Sharon Peters Real Estate, Inc. ignores the

fact that the landlord-tenant relation is only created by a valid foreclosure.

5.016. The Houston Court of Appeals, in Chinyere v. Wells Fargo Bank,

N.A., discusses this issue at length, stating:

       Whether an existing title dispute in another court deprives the
       justice and county courts of jurisdiction to adjudicate
       possession in forcible-detainer actions generally turns on
       whether there is a basis--independent of the claimed right to
       title--for the plaintiff's claim of superior possession rights in the
       property.

       ***

             Courts have consistently followed or distinguished
       Mitchell on the same basis. Yarto, 287 S.W.3d at 89-90


10
  Any sale in violation of a TRO is void. See Parham Family L.P. v.
Morgan, 434 S.W.3d 774, 791, 2014 Tex. App. LEXIS 5930, 42 (Tex. App.
Houston 14th Dist. 2014). See also Green Oaks, Ltd. v. Cannan, 749
S.W.2d 128, 130, 1987 Tex. App. LEXIS 9289, 5 (Tex. App. San Antonio
1987)

Goebel v. Sharon Peters Real Estate, Inc.                                         12
       (concluding justice court lacked subject-matter jurisdiction in
       forcible-detainer action because determining who had a
       superior right of possession required immediate resolution of
       title dispute) and Hopes v. Buckeye Ret. Co., LLC, No. 13-07-
       00058-CV, 2009 Tex. App. LEXIS 2244, 2009 WL 866794, at *5
       (Tex. App.--Corpus Christi, Apr. 2, 2009, no pet.) ("Without a
       landlord-tenant relationship or other basis independent of the
       Community Improvements contract, the justice court could not
       determine the issue of immediate possession without
       determining ownership of the property.")
               "We have examined both the Deed of Trust and the
       Substitute Trustee's [*13] Deed in the underlying dispute and
       neither one contains language creating a landlord-tenant
       relationship. Moreover, Wells Fargo has not argued that there is
       any basis for its claimed possession rights other than the title
       rights it gained through the disputed foreclosure. Thus, in this
       case--unlike the Morris, Bruce, Elwell, Rice and Dormady cases
       cited above--there is no independent basis aside from Wells
       Fargo's claim that it has superior title rights. Rather, like in
       Mitchell, Yarto, and Hopes, Wells Fargo's claim to possession
       in the underlying proceedings rests solely on its claim to title.
       Accordingly, the lower courts "had no subject matter
       jurisdiction over the case." Mitchell, 911 S.W.2d at 171. We
       sustain appellant's first issue.

5.017. As in Chinyere, the justice court in this case properly ordered

dismissal for want of jurisdiction in this forcible detainer action because title

was inexorably intertwined with the issue of possession. Because subject-

matter jurisdiction cannot be waived by the parties, any judgment on

possession by this Court, without jurisdiction, would constitute an advisory

opinion which is prohibited under the Texas Constitution.

5.018. The County Court made a fundamental jurisdictional error. Because

the allegation is that the purported transfer of title is void, title is at issue in

Goebel v. Sharon Peters Real Estate, Inc.                                         13
this case, and the County Court lacks jurisdiction.11 In responding to

Plaintiff’s motion for summary judgment, Defendant included proof of the

basis of the title dispute: the District Court’s temporary restraining order

prohibiting Nationstar Mortgage from selling the disputed property (and

Defendant’s bond) issued a little less than two hours before the alleged sale

Plaintiff relies on to seek possession of the property before this Court.

5.019. That TRO makes it abundantly clear that the Substitute Trustee's Deed

is a void document, issued in violation of a lawful order by a Hays County

District Court, and issued by the Hays County District Clerk, pursuant to a

cash bond paid by Dr. Goebel.

       [A] question of title may be so intertwined with the issue of
       possession so as to preclude adjudication of the right to
       possession without first determining title. In such cases, neither
       the justice court nor the county court on appeal, has
       jurisdiction. ...

       Whether an existing title dispute in another court deprives the
       justice and county courts of jurisdiction to adjudicate
       possession in forcible-detainer actions generally turns on


11
   Yarbrough v. Household Fin. Corp. III, 2015 Tex. App. LEXIS 212 (Tex.
App.—Houston [14th]), delivered Jan. 15, 2015. (“Because the Yarbroughs
contend the deed of trust and resulting substitute trustee's deed are void due to
forgery, they have raised a genuine issue of title so intertwined with the issue of
possession as to preclude jurisdiction in the justice court. A prerequisite to
determining the immediate right to possession will be resolution of the
Yarbroughs' title dispute concerning forgery of the deed of trust. Accordingly,
the justice and county courts lacked jurisdiction.”)

Goebel v. Sharon Peters Real Estate, Inc.                                       14
       whether there is a basis--independent of the claimed right to
       title--for the plaintiff's claim of superior possession rights in the
       property.

Chinyere v. Wells Fargo Bank, N.A., 2012 Tex. App. LEXIS 5678,
(Tex.App. Houston [1st Dist.] July 12, 2012).

5.020. The basis for the forcible-detainer action is the alleged transfer of title.

Therefore "neither the justice court, nor the county court on appeal, has

jurisdiction." Since jurisdiction can be raised at any time, and proof of the

Court’s lack of jurisdiction is in the record, and the Court is constitutionally

required to determine its jurisdiction in order to prevent rendering a

constitutionally prohibited advisory opinion. Defendant respectfully requests

this honorable Court to reverse the ruling of the county court.

5.021. The County Court at Law lacks jurisdiction because no bond was

timely paid from the justice court. Texas Rule of Civil Procedure 506.1(b)

requires a losing plaintiff post a $500 appeal bond. No bond was posted by

Sharon Peters Real Estate within the 5 day period set for file an appeal bond

in eviction cases by Texas Rule of Civil Procedure 510.9 (a). These facts

are uncontested. As a result, the County Court lacked jurisdiction to issue

the attached order granting possession. “Failure to file [an eviction] appeal

bond in a timely manner is jurisdictional; absent such a timely filing, the

county court is without jurisdiction to hear the case.” State v. Jones, 220
S.W.3d 604, 607 (Tex. App.—Texarkana 2007, no pet.), citing RCJ

Goebel v. Sharon Peters Real Estate, Inc.                                        15
Liquidating Co. v. Village, Ltd., 670 S.W.2d 643, 644 (Tex. 1984). Accord,

Winrock Houston Assocs. Ltd. Partnership v. Bergstrom, 879 S.W.2d 144,

150, 1994 Tex. App. LEXIS 1034, 15 (Tex. App. Houston 14th Dist. 1994),

Volume Millwork, Inc. v. W. Houston Airport Corp., 2006 Tex. App. LEXIS

6907, 17 (Tex. App.--Houston [1st] Aug. 3, 2006; Wetsel v. Ft. Worth Brake,

Clutch & Equipment, Inc., 780 S.W.2d 952, 954 (Tex. App.--Fort Worth

1989); Adams v. Ross, 2013 Tex. App. LEXIS 2974, 6-7, 2013 WL 1183297

(Tex. App.--Houston [1st] Mar. 21, 2013), Stegall v. Cameron, 601 S.W.2d
771, 773, 1980 Tex. App. LEXIS 3536, 3-6 (Tex. Civ. App.--Dallas 1980).

5.022. “In most situations, the parties in a forcible detainer suit are in a

landlord-tenant relationship.” Yarto & DTRJ Invs., L.P. v. Gilliland, 287
S.W.3d 83, 89 (Tex. App.-Corpus Christi 2009, no pet.). When that

landlord-tenant relationship is lacking, and no evidence is presented of such

a relationship, the case should be dismissed. See Chinyere v. Wells Fargo

Bank, N.A., No. 10-11-00304-CV, 2012 Tex. App. LEXIS 5678, at *12-13

(Tex. App.-Houston[1st Dist.] 2012, no pet.) (affirming dismissal on appeal

when examination of the substitute trustee’s deed, post-foreclosure, and the

deed of trust did not evidence a landlord-tenant relationship). Here, no

evidence has been presented of such a relationship.




Goebel v. Sharon Peters Real Estate, Inc.                                      16
                                      PRAYER

       Appellant Goebel respectfully request that, as the County Court at
Law lacked jurisdiction, this Court reverse the judgment of the County Court
at Law in all things and remand for further action consistent with its opinion.

                                            RESPECTFULLY SUBMITTED,



                                            __/s/ David Rogers_____________
                                            DAVID ROGERS
                                            Law Office of David Rogers
                                            State Bar No. 24014089
                                            1201 Spyglass Drive, Suite 100
                                            Austin, TX 78746
                                            (512) 923-1836
                                            (512) 201-4082 (fax)
                                            DARogers@aol.com



                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Appellant’s
Brief was served upon counsel of record for Appellees on this 23rd day of
February via this Court’s online filing system.

The J. Hyde Law Office, PLLC
Dr. J. Hyde
111 E. 17th Street #12015
Austin, Texas 78711
Phone: (512) 200-4080
Fax: (512) 582-8295
Attorney for the corporation, Sharon Peters Real Estate, Inc.



                                            __/s/__David Rogers___________


Goebel v. Sharon Peters Real Estate, Inc.                                     17
                                            David Rogers
                                            SBN 24014089
                                            Law Office of David Rogers
                                            1201 Spyglass Suite 100
                                            Austin, TX 78746
                                            (512) 923-1836
                                            (512) 201-4082 [Facsimile]




Goebel v. Sharon Peters Real Estate, Inc.                                18
                     CERTIFICATE OF COMPLIANCE

Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify that
this document contains 2,486 words.


                                            __/s/__David Rogers___________
                                            David Rogers
                                            SBN 24014089
                                            Law Office of David Rogers
                                            1201 Spyglass Suite 100
                                            Austin, TX 78746
                                            (512) 923-1836
                                            (512) 201-4082 [Facsimile]




Goebel v. Sharon Peters Real Estate, Inc.                                     19
                        No. 03-14-00635-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


Michael Leonard Goebel and all other occupants of 207 Cazador Drive
                            Appellant

                                   v.

                  Sharon Peters Real Estate, Inc.
                           Appellees


     Appeal from the County Court at Law 2 Hays County, Texas
                     Trial Court No. 14-0385-C


                   APPENDIX OF APPELLANT


Item 1    Trial Court Judgment                 CR at 408
Item 2    Notice of Appeal                     CR at 412 to 415
Item 3    General Warranty Deed                CR at 299 to 300
Item 4    Temporary Restraining Order          CR at 344 to 348
Item 5    Justice Court Judgment               CR at 7
Item 6    Justice Court Notice of Appeal       CR at 8 to 9
Item 7    Justice Court’s Notice of Bond Set   CR at 10 to 12
Item 8    Writ of Possession                   CR at 462
                       No. 03-14-00635-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


Michael Leonard Goebel and all other occupants of 207 Cazador Drive
                            Appellant

                                 v.

                  Sharon Peters Real Estate, Inc.
                           Appellees


     Appeal from the County Court at Law 2 Hays County, Texas
                     Trial Court No. 14-0385-C


                       APPENDIX ITEM 1


Item 1    Trial Court Judgment               CR at 408
408
                       No. 03-14-00635-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


Michael Leonard Goebel and all other occupants of 207 Cazador Drive
                            Appellant

                                v.

                  Sharon Peters Real Estate, Inc.
                           Appellees


     Appeal from the County Court at Law 2 Hays County, Texas
                     Trial Court No. 14-0385-C


                       APPENDIX ITEM 2


Item 2    Notice of Appeal                   CR at 412 to 415
                                                                        FILED
                                                                        9/29/2014 12:09:43 PM
                                                                        Liz Q. Gonzalez
                                                                        County Clerk
                                                                        Hays, TX
                                 CAUSE NO. 14-0385-C

SHARON PETERS REAL ESTATE, INC., §                    COUNTY COURT AT LAW
Plaintiffs.                      §
                                 §
v.                               §
                                 §                    NUMBER 1
MICHAEL LEONARD GOEBEL; and      §
ALL OTHER OCCUPANTS,             §
Defendants.                      §                    HAYS COUNTY, TEXAS
                                 §

                       DEFENDANT’S NOTICE OF APPEAL

       Defendant MICHAEL LEONARD GOEBEL notices the Court that Defendant
will appeal the Court’s Order, signed and entered September 18, 2014.


                                      A. Introduction


1.     Defendants are Michael Leonard Goebel and all other occupants of 207 Cazador
       Drive San Marcos, TX 78666.
2.     Plaintiff is Sharon Peters Real Estate Inc.
3.     This an appeal from the Justice of the Peace Court Precinct 1.
4.     A de novo trial was held on the matter August 11, 2014.
5.     This Court signed its Order on September 18, 2014. “Attachment 1”




                                         B. Facts

6.     The Honorable Judge Rodriguez signed the judgment awarding possession of the
       property to Plaintiff on September 18, 2014.

7.     Defendant desires to appeal and files this notice.

8.     The appeal is taken to the Third Court of Appeals.

9.     The appeal is filed within 30 days of the date the judgment was signed.




                                            412
10.   No supersedeas bond was requested by the plaintiff or ordered by the court.



                                           RESPECTFULLY SUBMITTED

                                           LAW OFFICE OF DAVID ROGERS

                                           WILSON LAW OFFICE, PLLC

                                           __/s/ David Rogers_________
                                           David Rogers
                                           Texas Bar No. 24014089
                                           1201 Spyglass Drive, Suite 100
                                           Austin, TX 78746
                                           DARogers@aol.com

                                           __/s/ Matthew Wilson_________
                                           Matthew L. Wilson
                                           Texas Bar No. 24079588
                                           1201 Spyglass Drive, Suite 100
                                           Austin, TX 78746
                                           MLWilsonLaw@gmail.com
                                           (512) 923-1836 [Phone]
                                           (512) 201-4082 [Fax]


                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing document has
been served upon all counsel of record in accordance with the Texas Rules of Civil
Procedure on September 29, 2014:


Dr. J. Hyde
THE J. HYDE LAW OFFICE, PLLC
111 E. 17th Street #12015
Austin. Texas 78711
Phone: (512) 200-4080
Fax: (512) 582-8295
E-mail: jhyde@jhydelaw.com

                                           __/s/ David Rogers_________
                                           David Rogers




                                         413
Attachment 1




     414
415
                       No. 03-14-00635-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


Michael Leonard Goebel and all other occupants of 207 Cazador Drive
                            Appellant

                                  v.

                  Sharon Peters Real Estate, Inc.
                           Appellees


     Appeal from the County Court at Law 2 Hays County, Texas
                     Trial Court No. 14-0385-C


                       APPENDIX ITEM 3


Item 3    General Warranty Deed              CR at 299 to 300
                                                   ~%5R                                                   Bk    Vol
                                                                                               05000660 OPR 2611
                     GENERAL WARRANTY DEED WITH VENDOR'S LIEN
                                         (WITH SUBORDINATE VENDOR'S LIEN)

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS· YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER
THESTATEOFTEXAS
                                                                    KNOW ALLMENBYTHESEPRESENTS·
COUNTYOFHAYS

        1HAT KB HOME LONE STAR LP



hereinafter called "GRANTOR" (whether one or more}, for and m constderatlon of the sum of TEN AND N0/100
DOLLARS ($10 00) cash and other good and valuable consulem!lon to GRANTOR m hand patd by,
MICHAEL L GOEBEL, A SINGLE PERSON


whose matlmg address IS                                                   , SAN MARCOS, TX 786G6
heremafter ca11ed "GRANI'EE" (whether one or more), the receipt and suffictency of whtch are hereby aclmowledged, and
for      the       further    constderatlon     of        the       sum        patd      to       GRANTOR          by
LEHMAN BROTHERS BANK. FSB, A FEDERAL SAVINGS BANK                                                              , heremafter
called FIRST·LIEN BENEFICIARY, at the speCial mstance and request of GRANTEE, the recetpt and suffictency of wluch
sum, bemg m the amount of $127,696 00 , IS hereby acknowledged and confessed, and as eVIdence of such advancement,
GRANTEE has executed GRANTEE'S note of even date hereWith for such amount payable to the order of FIRST-LIEN
BENEFICIARY, sa1d note payable as proVIded therem; and the payment ofsa1d note 1s secured by a vendor's hen reserved
herem and ts addtbonally secured by a deed of trust of even date With sa1d note, executed by GRANTEE to
Thomas E Black, Jr                 , TRUSTEE, reference to whtch deed of trust IS hereby made for all purposes, and m
constderatton of the payment by FIRST-LIEN BENEFICIARY of the sum specified m satd deed of trust, GRANTOR
hereby transfers, sets over, assigns, and conveys unto FIRST-LIEN BENEFICIARY and tts asstgns a vendor' s hen and
supenor title retamed and reserved herem agamst the property and prem1ses conveyed herem m the same manner and to the
same extent as tf satd note had been executed m GRANTOR'S favor and asstgned by GRANTOR to FIRST-LIEN
BENEFICIARY wtthout recourse, and GRANTOR has GRANTED, SOLD, and CONVEYED, and by these presents does
GRANT, SELL, and CONVEY unto said GRANTEE, the fullowtng descnbed property, to-wtt
LOT 4, BLOCK F, EL CAMINO REAL PHASE 1, SECTION ONE, AN SUBDIVISION IN HAYS     URN TO
COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN VOLUME 10, PAGBMO TilLE COMPAN)
371, OF THE PLAT RECORDS OF HAYS COUNTY, TEXAS                               • >NEBRIDGE PLAZA II
                                                                                     llO NORTH MO PAC EXPISWAY
                                                                                     11TE 125
                                                                                    \ISTIN. TEXAS 787S9-~
                                                                                    •·w   Ja 39!205 ~:as~- ~ _
        TO HAVE AND TO HOLD the above-descnbed premtses, together wtth, all and smgular, the nghts and
appurtenances thereunto tn anywtse belongmg unto S81d GRANTEE and GRANTEE'S hetrs and assigns forever
GRANTOR does hereby btnd GRANTOR and GRANTOR'S hellS, executors, and admtrusttators to warrant and forever
defend, all and smgular, the said premises unto the satd GRANTEE and GRAN1EE'S heirs and ass1gns agamst every person
whomsoever ]awfully claimmg or to claun the same or any part thereof.

        Taxes of every natw"e for the current year have been prorated and are assumed by GRANTEE This conveyance ts
made subject to, all and smgular, the restncbons, mmera1 reservabons, royalbes, easements, and covenants, tf any,
apphcable to and enforceable agamst the above-descnbed property as reflected by the records of the County Clerk of the
aforesaid County.

        GRANTOR and GRANTEE also aclmowledge the retenbon of a second, subordmate and separate vendor's hen, and
GRANTOR hereby transfers the same to LERMAN BROTHERS BANK, FSB. A FEDERAL SAVINGS BANK
hereafter called "SECOND-LIEN BENEFICIARY", whtch hen secW"es GRANTEE'S certam other note of even date to
SECOND-LIEN BENEFICIARY m the amount of 531,914.00                           , betng futher co1181derat10n pa1d to GRANTOR,
as     more       parttcularly     descnbed       m      deed      of     trust     of      even      date     herewith  to
THOMAS E. BLACK, JR.                                                       , TRUSTEE But tt IS expressly agreed and
sbpulated that the vendor's hen and supenor title are retamed m favor of the FIRST-LIEN BENEFICIARY and SECOND-
LIEN BENEFICIARY, respectively, agamst the above descnbed property, premises and unprovements, unb] each of the
above respective notes 1s fully patd accordmg to tts tenns, when thts deed shall become absolute

         When thts deed ts executed by more than one person, or when the GRANfOR or GRANfEE IS more than one
person, the mstrument shall read as though pertment verbs and pronouns were changed to correspond, and when executed by
or to a corporation, the words "hetrs, executors, and admtmsttators" or "hetrS and ass1gns 11 shall be construed to mean
"successors and ass1gns"




                                                          age   o

                                                            299
DATED tlus 4th         day of January, 2005                                                           Bk     Vol   Ps
                                                                                     o;ooo66o DPR 2611 57;
KB HOME LONE STAR LP




TilE STATE OF TEXAS                                                                          (Acknowledgment)
COUNTYOF 'U,




TilE STATE OF TEXAS                                                                          (Acknowledgment)
COUNTY OF

Tius mstrument was acknowledged before me on the _____ day of _ _ _ _ _ _ _ _ _ _ _ _ _ __
by

                                              My commtsston exptres   Nolary Pubhc, State of
                                                                      Pnnted Name:

TilE STATE OF TEXAS                                                                          (Acknowledgment)
COUNTY OF

Thts mstnnnent was acknowledged before me on the _____ day of__________ _ _ _ __
by

                                              My commtssmn exptres    Notary Pubhc, State of
                                                                      PnntedName

THESTATEOFTEXAS                       )                                                      (Acknowledgment)
COUNTY OF                             )

Tlus mstrument was acknowledged before me on the _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ __
by

                                              My conumssmn exprres    Notary Pubhc, State of
                                                                      PnntedName

TilE STATE OF TEXAS                                                   (Corporate/Entity Acknowledgment)
COUNTY OF

Tlus mstrument was acknowledged before me on the _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ __
by
of

•------------~onbchalfofSllld _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                        Ftled for Record tn=
                                                                        Hculs Count!l
                                                                        On: Jan 10r200; a.t 12:02f"

                                                                      S e..
                                              My commtsston exptres             lfft'!b~thte of 05000660
                                                                              •       '                    16.00
                                                                                  iMnlli!r - 116412

                                                                       Lee Carl1sler County Clerk
AFTER RECORDING RETIJRN TO:                                            HaYs Countv
MICHAEL L GOEBEL
207 CAZADOR DRIVE
SAN MARCOS, TX 78666

Re.    207 CAZADOR DRIVE, SAN MARCOS, TX 78666




                                                     age o

                                                       300
                       No. 03-14-00635-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


Michael Leonard Goebel and all other occupants of 207 Cazador Drive
                            Appellant

                                v.

                  Sharon Peters Real Estate, Inc.
                           Appellees


     Appeal from the County Court at Law 2 Hays County, Texas
                     Trial Court No. 14-0385-C


                       APPENDIX ITEM 4


Item 4    Temporary Restraining Order        CR at 344 to 348
344
Case 1:13-cv-00811-LY Document 1-1 Filed 09/13/13 Page 20 of 78




                              345
346
347
SENDER:
Michael Leonard Goebel
            Drive
San Marcos, TX 78666-6864

RECIPIENT:
McCarthy, Holthus, and Ackermann, LLP
In care of Melissa McKinney

Date: 9/5/2013

FAX contains 3 pages following:

   1)   Recorded, signed TRO
   2)   Recorded Affidavit
   3)   Recorded Cash Bond
   4)   Certificate of Service (of posting these in the mail on Tuesday afternoon)

Please direct any questions regarding this FAX by means of telephone: 210-834-0918

Sincerely,
Michael Leonard Goebel




                                            348
                       No. 03-14-00635-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


Michael Leonard Goebel and all other occupants of 207 Cazador Drive
                            Appellant

                                   v.

                  Sharon Peters Real Estate, Inc.
                           Appellees


     Appeal from the County Court at Law 2 Hays County, Texas
                     Trial Court No. 14-0385-C


                       APPENDIX ITEM 5


Item 5    Justice Court Judgment             CR at 7
7
                        No. 03-14-00635-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


Michael Leonard Goebel and all other occupants of 207 Cazador Drive
                            Appellant

                                  v.

                  Sharon Peters Real Estate, Inc.
                           Appellees


     Appeal from the County Court at Law 2 Hays County, Texas
                     Trial Court No. 14-0385-C


                        APPENDIX ITEM 6


Item 6    Justice Court Notice of Appeal     CR at 8 to 9
8
9
                        No. 03-14-00635-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


Michael Leonard Goebel and all other occupants of 207 Cazador Drive
                            Appellant

                                  v.

                  Sharon Peters Real Estate, Inc.
                           Appellees


     Appeal from the County Court at Law 2 Hays County, Texas
                     Trial Court No. 14-0385-C


                        APPENDIX ITEM 7


Item 7    Justice Court’s Notice of Bond Set   CR at 10 to 12
10
11
12
                        No. 03-14-00635-CV


         IN THE THIRD COURT OF APPEALS OF TEXAS


Michael Leonard Goebel and all other occupants of 207 Cazador Drive
                            Appellant

                                v.

                  Sharon Peters Real Estate, Inc.
                           Appellees


     Appeal from the County Court at Law 2 Hays County, Texas
                     Trial Court No. 14-0385-C


                        APPENDIX ITEM 8


Item 8    Writ of Possession                 CR at 462
462